         Case 1:19-cv-01420-MKV Document 63 Filed 05/29/20 Page 1 of 1


                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT
                                                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                             DOC #:
                                                                             DATE FILED: 5/29/2020
    In re Avon Products Inc. Securities Litigation
                                                                    1:19-cv-1420 (MKV)

                                                                          ORDER


MARY KAY VYSKOCIL, United States District Judge:

       Defendants have requested that the Court approve a request for international judicial

assistance for discovery under the Hague Convention [ECF 59-60]. The requests apparently

follow Plaintiffs’ refusal to produce information in discovery under the work product doctrine.

Accordingly,

       IT IS HEREBY ORDERED that the Defendants motion is DENIED without prejudice to

renewal following the briefing schedule and hearing as set forth below.

       IT IS FURTHER ORDERED that the Parties shall each file a letter not to exceed five

pages regarding whether the information Defendants request is protected from discovery by the

work product doctrine or otherwise. The letters must be filed on or before June 9, 2020.

       IT IS FURTHER ORDERED that the Parties must appear for a hearing regarding

Plaintiffs’ assertion of privilege and the matters discussed in the letters on June 17, 2020 at

10:30AM. The conference will be held telephonically and can be accessed by dialing 888-278-

0296 and entering access code 5195844.



SO ORDERED.


                                                      _________________________________
Date: May 28, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
